Citation Nr: 1215520	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for nephrolithiasis, to include residuals of right ureteroscopy with stone extraction, (kidney disorder).

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to increased schedular rating for posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling from August 16, 2005, to April 12, 2007; rated as 50 percent disabling from April 12, 2007; and rated as 70 percent disabling from September 30, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1975 and from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for hypertension, nephrolithiasis and hearing loss.  Also on appeal is an August 2007 RO rating decision that denied service connection for right foot disability and granted service connection for PTSD with initial rating of 30 percent, effective from August 16, 2005. 

As noted on the title page, during the course of the appeal the RO increased the rating for PTSD first to 50 percent (from April 12, 2007, to August 13, 2008) and then to 70 percent (from September 30, 2008).  During the intervening period (August 13, 2008, to September 30, 2008) the Veteran was rated 100 percent while receiving inpatient VA treatment for PTSD.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in November 2009.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a kidney disorder is addressed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably preexisted service, and was not permanently worsened during service.

2.  A right foot disability is not etiologically related to service.

3.  The Veteran does not have right ear hearing loss considered disabling under VA criteria.

4.  Aside from a service separation examination report and its corresponding report of medical history, there are no service treatment records from the Veteran's first period of active service.  

5.  A left ear hearing loss disability was documented at discharge from service in 1975.

6.  During the period from August 16, 2005, to April 12, 2007, the disability picture from the Veteran's PTSD most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily.  

7.  During the period from April 12, 2007, to April 1, 2008, the disability picture associated with the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.

8.  From April 1, 2008, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Hypertension is not due to or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  A right foot disability is not due to or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

3.  A left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).  

4.  Right ear hearing loss was not incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011). 

5.  The criteria for a rating in excess of 30 percent for PTSD prior to April 2007 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.126, Diagnostic Code 9411 (2011).

6.  The criteria for a rating in excess of 50 percent for PTSD between April 2007 and April 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.126, Diagnostic Code 9411 (2011).

7.  The criteria for a rating for PTSD of 70 percent, but not more, from April 1, 2008 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.126, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further discussion in this regard is necessary concerning the increased rating claim.  

Regarding the service connection claims, although full notice was not provided until after the initial adjudication of the August 2005 rating decision, the Board finds there is no prejudice in proceeding with the issuance of a final decision on those issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete notice been provided at an earlier time.    

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) have been obtained; although the full STRs relating to the Veteran's first tour of active duty are not present the RO has made every effort to obtain those records and has filed a formal memorandum of nonavailability showing further pursuit would be futile.  The RO has also obtained post-service treatment records from those VA and non -VA providers identified by the Veteran as having relevant records.

The Veteran was afforded appropriate VA examinations and has been afforded a hearing before the RO's DRO; he was advised of his entitlement to a hearing before a Member of the Board as well but did not request such a hearing.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v.Brown, 8 Vet. App. 510, 516 (1996).  However, when during service a congenital defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence that (1) the condition existed prior to service, and (2) the condition was not aggravated by service.  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  VAOPGCPREC 003-03 (July 16, 2003).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service connection for hypertension

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as noted below, hypertension is shown to have preexisted service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

Service treatment records (STRs) from the period July 1972 to December 1975 are limited to the separation physical examination in November 1975, which shows no indication of current hypertension and shows clinical evaluation of the heart and vascular system as "normal."  In the corresponding self-reported Report of Medical History the Veteran denied history of high or low blood pressure.

The Veteran had a break in active service between December 1975 and February 2003.  During that interim period, an enlistment physical examination for the National Guard in March 1980 showed the Veteran was not hypertensive at that time.  Thereafter, a new patient evaluation by Montgomery Cardiovascular Associates in May 2002 noted assessment of hypertension, newly-diagnosed.  The Veteran was offered antihypertensive medication but he declined, stating he preferred to try to lower his blood pressure by dietary restriction and weight loss.  An Army National Guard physical examination in June 2002 confirms diagnosis of hypertension.

STRs from the period February 2003 to May 2004 include a February 2003 medical assessment that noted hypertension having been diagnosed in May 2002; blood pressure was controlled with medication.  He was observed for elevated blood pressure in July 2003.  

The file contains a Memorandum for Record (MOR) from the 1166th Military Police (MP) Company, Alabama Army National Guard (AL-ARNG), stating that the Veteran did not receive a physical examination prior to his deployment to Southwest Asia (SWA) and also did not receive a physical examination on his return to the Continental United States (CONUS). However, a Report of Medical Assessment in April 2004 records that the Veteran had an incident of low blood pressure in Iraq that caused him to be taken off his blood pressure medication, and shows a Summary of Defects and Diagnoses that includes hypertension.

The file contains a "buddy statement" from T.C. dated in October 2004, stating that T.C. was a combat medical specialist attached to the Veteran's company in Kuwait.  In April 2003 T.C. was notified the Veteran was complaining of dizziness and nausea while the unit was unloading ships in port; T.C. evaluated extremely low blood pressure, confusion and weakness.  The Veteran was treated for several days at the 115th Field Medical Hospital.  The attending physician informed T.C. that because of environmental changes associated with the deployment the Veteran no longer needed his hypertension medication, and that his blood pressure had decreased to the point of almost causing kidney failure.  T.C. observed that the Veteran continued to be weak and confused for many weeks after this incident, although his blood pressure remained within normal limits.

The Veteran had a VA hypertension examination in December 2004 in which he reported having been hypertensive since 2002.  He reported having passed out in April 2003.  The Veteran endorsed being currently on blood pressure medication.  The examiner performed a clinical examination and recorded observations, including blood pressure readings, in detail.  The examiner diagnosed Stage 1 hypertension with nephropathy.

A VA primary care clinic (PCC) note dated in October 2006 shows current impression of hypertension that was normotensive with present treatment regimen.

The Veteran testified before the RO's DRO in November 2009 that he was identified as hypertensive in 2002, prior to his second tour of active duty.  When he was mobilized for Iraq his medication was changed because the Army did not carry his particular brand.  In Kuwait he passed out while the unit was unloading ships, and was informed he had passed out because his blood pressure was too low.  He was told to discontinue his hypertensive medication, and his blood pressure was monitored daily.  In June or July he was told that his blood pressure had gone back up to the point where he should resume taking hypertensive medication.  

On review of the evidence above, the Board finds that the Veteran clearly and unmistakably was not hypertensive at the time of his discharge from his first period of active service, and that he clearly and unmistakably developed hypertension prior to his second period of active service.  Therefore the presumption of soundness does not apply, and the question is whether the Veteran's preexisting hypertension is shown to have been permanently worsened during his second period of active service.

In this case the Board finds the evidence does not show the Veteran's hypertension was permanently worsened during his second period of active service.  The Veteran had one period of low blood pressure in Kuwait that apparently resolved.  By the time of his discharge from his second period of active service the Veteran was once again hypertensive, but controlled by medication, as he was prior to service.  Thus, there is no evidence showing the underlying hypertension increased in severity during service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the RO's DRO, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case the Veteran is not competent to assert his hypertension has increased in severity since service, given that contemporaneous post-service treatment records document an essentially unchanged level of disability.   

In sum, the Veteran's preexisting hypertension was no worse after his second period of active service than it was before.  Accordingly, the presumption of aggravation is not applicable and aggravation is not otherwise shown by the evidence of record.  Accordingly, the claim must be denied.      

Service connection for a right foot disability

STRs from the period July 1972 to December 1975 are limited to the separation physical examination in November 1975, which shows no indication of current right foot complaints and shows evaluation of the lower extremities as "normal." In the corresponding self-reported Report of Medical History the Veteran denied history of foot trouble.

The Veteran had a break in active service between December 1975 and February 2003.  During that interim period, periodic Army National Guard physical examinations show no indication of a current right foot disorder.  A review of systems by Montgomery Cardiovascular Associates in May 2002 noted no musculoskeletal defects other than painful right knee joint.  Of note, the Veteran was recorded on one occasion as having left-side lower extremity pain after a parachute jump, but right-side problems are not recorded.

STRs from the period February 2003 to May 2004 show no indication of any current right foot complaints.  Periodic National Guard examinations during the period show clinical evaluation of the feet as "normal" and the Veteran expressed no subjective complaints relating to the right foot. 

As noted above, the file contains an MOR from the 1166th MP Company, AL-ARNG, stating that the Veteran did not receive a physical examination prior to his deployment to SWA and also did not receive a physical examination on his return to CONUS.  However, a Report of Medical Examination in April 2004 shows current clinical evaluation of the feet as "normal" and the Summary of Defects and Diagnoses is silent in regard to any right foot abnormality.

A VA X-ray of the right foot in October 2004 showed hallux valgus deformity; also, the second and third toes were longer than the great toe.

The Veteran presented to the VA podiatry clinic in November 2004 complaining of pain on the inside of the right foot and ankle, present only when running and reportedly beginning in Iraq the previous January.  The clinical impression was pes planovalgus with posterior tibial (PT) tendonitis of the right foot, as well as bilateral hallux valgus.

A VA podiatry clinic note in January 2005 modified the clinical impression to right pes planovalgus with PT tendonitis, improved, and bunion deformity bilaterally.

In May 2005 the clinical impression was modified to PT tendon dysfunction right, pes planus and plantar fasciitis.
   
The Veteran submitted a Statement in Support of Claim in June 2005 asserting that while he was in Iraq his right foot occasionally hurt while he was jogging during physical training; he sometimes had to stop running and walk the rest of the way, followed by treating the foot with ice packs.  The Veteran continued to have right foot pain with jogging or walking after his return from Iraq.  The Veteran submitted substantially identical statements in a January 2007 letter and a December 2008 Statement in Support of Claim.

The Veteran presented to the VA podiatry clinic in August 2005 for follow-up of his right posterior tendon pain.  The clinical impression was posterior tibial (PT) tendonitis of the right foot and pes planovalgus deformity, treated with supportive shoes and custom orthotic devices.

In April 2006 the Veteran presented to the VA podiatry clinic for follow-up of his PT tendon dysfunction, right foot.  The Veteran reported some relief due to the brace and custom inserts.  The clinical assessment was PT tendonitis of the right foot with PT dysfunction, pes planus and hallux valgus.

In August 2006 the VA podiatry impression was modified to PT tendonitis of the right foot, stable with brace, and sinus tarsi syndrome of the right foot.  In September 2006 the podiatry impression was modified yet again to sinus tarsi pain resolved, PT tendon right tendonitis resolving, and pes planus. 

VA X-ray of the right foot in September 2006 showed an impression of pes planus and mild degenerative joint disease (DJD) of the first metatarsophalangeal joint.
 
A VA PCC note dated in October 2006 shows the Veteran presented complaining of history of some edema of the right foot in the past, but the clinical observations are silent in regard to any current right foot abnormality.

In May 2007 the Veteran presented to the VA podiatry clinic stating the ankle brace had helped to stabilize the ankle but he continued to have pain in the ankle to the arch with strenuous activity.  There was pain on palpation of the PT tendon proximal to the ankle and into the medial arch, with pain on eversion and resisted inversion of the right foot.  He also exhibited flattened medial longitudinal arches bilaterally, large bunion deformities bilaterally and dry and flaky skin bilaterally.  The clinical impression was PT tendonitis, pes planus, tinea and hallux valgus.

The Veteran presented to the VA PCC in June 2008 complaining of pedal edema at the end of the day.  The clinical impression was right foot pain, rule out plantar fasciitis, and the Veteran was referred to the podiatry clinic.

In July 2008 the Veteran presented to the VA podiatry clinic complaining of right foot pain since 2004.  The clinical impression was PT tendon dysfunction, onychomycosis, tinea pedis and pes planus.

The Veteran submitted a letter in September 2008 asserting a relationship between his right foot problem and parachute jumps he had made while stationed in Germany (first enlistment) and while a member of the AL-ARNG.  Thereafter, while serving in Iraq the Veteran experienced right foot and ankle pain due to wearing boots round-the-clock.  After returning from Iraq he began to receive treatment for his foot and ankle problems.

The Veteran presented to the VA podiatry clinic in November 2008 for follow-up of his right foot pain.  He asserted his feet had been flat and painful since 2004, but he denied problems with his left foot.  He asserted that various braces, orthotics and medications had not relieved his right foot symptoms.  The podiatrist's impression was PT tendonitis or old tear, and pes planus.  

The Veteran testified before the RO's DRO in November 2009 that he injured his right foot during his first period of active duty while jogging in preparation for his physical fitness test.  However, he did not seek treatment for the right foot until several months after his return from Iraq in 2004.  He stated his right foot problems had been identified as being due to an old scar under the arch of the foot.

On review of the evidence above, the Board notes the Veteran has shown a present right foot disorder.  However, evidence of a present condition is generally not particularly relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  In this case there is no indication in STRs of a right foot disorder during either period of service.  The Veteran has accordingly not presented a prima facie case for service connection.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran has presented inconsistent accounts of when his right foot problems began.  He has sometimes asserted problems beginning during his first tour of active duty or during interim service in the Reserve Component, but such account is contradicted by his own statements on National Guard physical examinations in which he specifically denied history of foot problems.  This internal inconsistency renders his account not credible.  In regard to foot problems having been incurred during the  Iraq War, the Veteran now asserts he did not seek treatment for his symptoms because it was against the military culture to complain, but STRs show that he sought treatment for serious medical problems including lung mass, irregular heartbeat and kidney stone; it is illogical that he would have been reluctant to seek palliative treatment during the same period for relatively minor foot problems that could have compromised his duty performance if left untreated.  Further, the Veteran's current account of symptoms in Iraq is inconsistent with his self-reported post deployment medical questionnaire, which is silent in regard to any foot problems.

In sum, the Board finds the most probative evidence shows the Veteran's current right foot disorder is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service connection for a hearing loss disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

STRs from the period July 1972 to December 1975 are limited to the separation physical examination in November 1975, which shows audiometric scores indicating essentially normal hearing in the right ear and profound hearing loss in the left ear. In the corresponding self-reported Report of Medical History the Veteran stated "don't know" in regard to any history of hearing loss.

The Veteran had a break in active service between December 1975 and February 2003.  During that interim period, periodic Army National Guard physical examinations show continued profound hearing loss in the left ear but essentially normal hearing in the right ear.

The Veteran presented to The Otorhinolaryngocology Associates in February 2003 for evaluation prior to mobilization for active service.  The Veteran was noted to have had a unilateral sensorineural hearing loss (SNHL) in the left ear since childhood.  The Veteran was noted to currently have normal hearing in the right ear but very little useful hearing in the left ear. The clinician stated that he refused to be the first physician to suggest, after 28 years, that the Veteran's profound unilateral hearing loss should keep him from further active service.
 
STRs from the period February 2003 to May 2004 show no reference to hearing loss.

As noted above, the file contains an MOR from the 1166th MP Company, AL-ARNG, stating that the Veteran did not receive a physical examination prior to his deployment to SWA and also did not receive a physical examination on his return to CONUS.  However, a Report of Medical Assessment in April 2004 shows an impression of "progressive hearing loss with exposure to loud equipment" although the corresponding Report of Medical Examination has audiology results for the left and right ears that are consistent with previous (pre-deployment) evaluations.

The Veteran had a VA audiology consult in September 2004 in which his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
 30
35
  40
40
N/A
LEFT
80
110
110
NR
NR
N/A

Speech discrimination was 92 percent on the right and 0 percent on the left.  The audiologist diagnosed mild SNHL below 4000 Hertz on the right and severe-to-profound SNHL on the left.  The Board notes that these scores are considered disabling for both ears under 38 C.F.R. § 3.385. 

The Veteran had a VA audiological evaluation in December 2004 in which he reported having been deaf in the left ear since birth.  The Veteran endorsed history of military noise exposure including small arms fire, mortars and tanks; he denied significant non-military occupational noise exposure but endorsed recreational noise exposure due to lawnmowers, leaf blowers, power tools and motorcycles.  Puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
15
20
20 
25
N/A
LEFT
75
105
NR
NR
NR
N/A

Speech recognition was 92 percent in the right ear and 0 percent in the left ear.  These scores represent normal (non-disabling, per 38 C.F.R. § 3.365) hearing in the right ear and severe-sloping-to-profound SNHL in the left ear.

The Veteran was treated by the VA otolaryngology clinic in July 2006 for complaint of tinnitus (which is a service-connected disability).  The otololaryngologist stated that on comparing audiology scores from outside audiologists, current scores versus scores in September 2004, there was no significant change in the left ear except for possible minimal improvement, and the right ear hearing loss had actually improved.  

The Veteran received VA inpatient psychiatric treatment in August-September 2008.  In relevant part, the discharge diagnosis cites "bilateral hearing loss since his Iraq War service."

The Veteran had another VA audiological consult in November 2008 in which his puretone thresholds were as follows:





HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
20
15
20 
25
N/A
LEFT
75
105
NR
NR
NR
N/A

Speech recognition was 100 percent in the right ear and 0 percent in the left ear.  These scores represent normal (non-disabling, per 38 C.F.R. § 3.365) hearing in the right ear and severe-sloping-to-profound SNHL in the left ear.

The Veteran testified before the RO's DRO in November 2009 that his left ear hearing loss pre-existed service.  However, he had acoustic trauma related to combat during the Iraq War, and now needed hearing aids in both ears.

The Veteran had another VA audiological evaluation in November 2009 in which his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
15
10
15 
20
N/A
LEFT
65
105+
105+
105+
105+
N/A

Speech recognition was 100 percent in the right ear and 0 percent in the left ear.  These scores represent normal (non-disabling, per 38 C.F.R. § 3.365) hearing in the right ear and severe-sloping-to-profound SNHL in the left ear.  The audiologist stated that given normal hearing in the right ear an opinion regarding any hearing loss in that ear could not be provided.  

On review of the evidence above the Board finds at the outset that the Veteran does not have a right ear hearing disability.  He had a marginal disability at 3000 and 4000 Hertz in September 2004, and a loss as measured only by speech recognition in December 2004, but in the next examinations (November 2008 and November 2009) his right ear hearing was comfortably within the "normal" range and in fact getting better with time.  Accordingly, there is no right ear hearing loss for which service connection can be considered.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the left ear, the Veteran has profound hearing loss that is documented in his separation examination in November 1975.  There are no other STRs relating to this period of service, which means there is nothing in the record to show he had a hearing loss when he entered service, and his contemporaneous Report of Medical History is ambiguous in regard to prior history of hearing loss.  Therefore, the presumption of soundness is not rebutted.  The Board must conclude that left ear hearing loss was incurred or aggravated during his first tour of active duty.

A claimant is entitled to service connection where he/she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  In this case, the 1975 separation examination clearly shows left ear hearing loss, and post-service treatment records clearly show that such hearing loss has been chronic thereafter.  Accordingly, service connection is warranted.

In that regard, the RO has denied service connection for the left ear based on the Veteran's report to the private audiologist in February 2003 and to the VA audiologist in December 2004 that he had been impaired in hearing in the left ear since he was a child.  However, this history, when considered with the 1975 record where the Veteran did not know his hearing loss history does not constitute the type of evidence that would serve as the basis for a finding that a condition preexisted service.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Thus, the Veteran's statement to the VA examiner is not sufficient, by itself, to overcome the presumptions of soundness and aggravation.  Further, the examining audiologists have consistently characterized the left ear hearing loss as SNHL, which can be consistent with acquired hearing loss due to trauma rather than congenital deafness since birth.  The Veteran has been treated by VA otolaryngologists, but none of those treatment reports show an opinion as to whether the Veteran's left ear hearing loss is congenital rather than trauma-induced.  

In sum, the Board has found the Veteran does not have a right ear hearing loss disability, but based on application of the presumptions of soundness the Veteran's left ear hearing loss disability was incurred in or aggravated by service.  Accordingly, his claim must be granted to that extent.

Evaluation of PTSD

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under the criteria of 38 C.F.R. § 4. 126, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired  judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Because this is an initial rating claim, the Board has considered severity of symptoms from the effective date of service connection, i.e. from August 16, 2005.  Fenderson, 12 Vet. App. 119.

The file contains a VA PTSD intake assessment dated in August 2005 and prepared by a psychologist.  The Veteran reported having been passed over for promotion the previous week; as a result he had thoughts of shooting himself but he was calmed by his wife and he denied current suicidal ideation or intent.  The Veteran complained of nightmares 3-4 times per week as well as concentration and memory problems that may have contributed to his failure to be promoted.  He also reported anger and irritability at home, due at least in part to family frictions.  The Veteran endorsed being on medication and attending group therapy.  The psychologist diagnosed PTSD and assigned a current Global Assessment of Function (GAF) of 50. 

During VA group therapy in September 2005 the Veteran reported difficulties with sleep and stated he seemed to be getting increasingly forgetful as a result of his PTSD.

A VA psychiatric outpatient treatment record in October 2005, by a psychiatrist, states the Veteran reported doing "okay" overall but with occasional more stress.  Mental status examination (MSE) showed the Veteran to be friendly and cooperative, with normal speech.  The Veteran denied hallucinations, delusions or paranoia but endorsed occasional nightmares about Iraq.  He reported his mood was less depressed, appetite fair, sleep okay with medication, and energy level fair.  Thought process was linear, orientation and memory were intact and insight was adequate.  The psychiatrist assigned a current GAF of 65.

A February 2006 outpatient treatment note by the same VA psychiatrist states the Veteran reported his PTSD counseling group had been helpful; he continued working full-time but planned to retire soon.  The Veteran endorsed nightmares and some sleep difficulty but stated his relationships with his wife and his coworkers had improved.  MSE showed the Veteran to be friendly and cooperative, with normal speech.  There were no hallucinations, delusions or looseness of associations.  The Veteran endorsed recurrent nightmares and intrusive memories of his war experiences; he stated he could sleep 5-6 hours.  He denied thoughts of harm to himself or others.  Affect was appropriate and appetite was okay.  Energy level was normal, thought process was goal-directed and memory and cognition were both intact.  The psychiatrist continued the previous GAF of 65.

Thereafter, a June 2006 outpatient note by a different VA psychiatrist records the Veteran reported insomnia had improved but he complained of continued nightmares, avoidance and irritability, although he admitted irritability and mood had improved.  The Veteran reported he felt more comfortable being alone and also reported his concentration remained poor.  The psychiatrist assigned a current GAF of 52.

In August 2006, a VA psychiatrist noted complaint of nightmares, avoidance, hypervigilance and exaggerated startle response.  Insomnia had improved, although he reported depressed mood.  The Veteran denied homicidal or suicidal ideation.  The Veteran had recently retired from his job; his wife gave him a surprise retirement party but the Veteran was uncomfortable and would have preferred to be alone.  The psychiatrist assigned a current GAF of 50 and increased the dosage of the Veteran's medication.        

The Veteran was administered a psychological evaluation by a VA psychologist in January 2007.  The Beck Depression Inventory -II (BD-II) suggested the presence of severe depression, and the State-Trait Anxiety Inventory (STAI) suggested the presence of a moderate-to-severe level of situational-based anxiety.  The State-Train Anger Expression Inventory-2 (STAXI-2) suggested the presence of a severe level of situational-based anger; the psychologist stated the STAXI-2 implied the Veteran was at risk to experience difficulties in his interpersonal relationships and to develop medical disorders as a result of his level of anger.        

An April 2007 outpatient treatment note by a VA psychiatrist states the Veteran reported his symptoms had improved somewhat with therapy in that they were less intense than previously.  However, the Veteran complained of continued nightmares, intrusive thoughts, avoidance, irritability, hypervigilance and exaggerated startle.  The Veteran reported he had retired from his job as a university policeman because he could no longer handle the stress and unpredictability of security work. The Veteran spent a lot of time alone and his mood continued to be anxious. The psychiatrist assigned a current GAF of 48.

In June 2007 and August 2007, a VA psychiatrist stated the Veteran reported continued nightmares, intrusive thoughts, avoidance, irritability, insomnia, hypervigilance and exaggerated startle.  The Veteran reported he now worked part-time only. The Veteran avoided his co-workers and his family, and remained in his room even when his family came to visit on Father's Day.  The Veteran was uncomfortable at gatherings, and when his family went out to eat they would order the Veteran's food as carry-out.  The psychiatrist continued the current GAF of 48.

In January 2008 and May 2008 the VA psychiatrist states the Veteran reported continued nightmares, intrusive thoughts, avoidance, irritability, anger, hyperstartle, poor concentration and social isolation, which the Veteran managed by avoidance.  The Veteran reported spending most of his time in his room and being unable to tolerate eating meals with his family even on special occasions.  The Veteran has recently been referred for CT scan but had to abort the procedure because of anxiety.  The psychiatrist assigned a current GAF of 45.

The file contains a Psychological Update by private psychologist Dr. Tom Lawry in April 2008.  Dr. Lawry stated the Veteran was currently working as a security guard at night, having retired from his daytime job as a university police officer.  Dr. Lawry stated the Veteran exhibited a high level of PTSD symptoms; in particular, his rage reactions and tendency to stay hypervigilant and in combat mode had caused him conflict at home, at work and even in his church.  Although the Veteran had fair insight into his actions and responded well to feedback and assistance, his ability to function at work and in social relationships was severely compromised, and there was an ever-present danger of his anger getting out of control and causing some sort of incident.  Confrontations involving the Veteran tended to escalate quickly.  Although the Veteran was currently able to maintain his job as a night security guard, his overall level of functioning was impaired more than that would imply; on the job he had few interactions with other people, and even some of them had been occasionally problematic.  Dr. Lawry assigned a current GAF of 46, based on symptoms at a level where his ability to maintain employment without incident was questionable.

The Veteran was evaluated by a VA psychologist in May 2008.  The Veteran reported having a good relationship with his daughters but a strained relationship with his wife.  The Veteran had retired in 2006 from his job as a university policeman and currently worked part-time as a security guard at Maxwell Air Force Base.  During interview the Veteran was alert and oriented times four with variable eye contact, mostly fair.  The Veteran's thought process was organized and goal-directed.  Speech was normal and the Veteran denied delusions or hallucinations.  His mood was mildly depressed and his affect constrained.  Appetite and energy were satisfactory.  The Veteran endorsed nightly insomnia but denied suicidal or homicidal ideation.  The psychologist assigned a current GAF of 50. 
   
The Veteran's attending VA psychiatrist noted in June 2008 that the Veteran reported improvement in his sleep and his appetite.  However, he complained of continued nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration; he managed him symptoms by avoidance.  The Veteran's mood remained anxious.  The Veteran had been accepted for admission to the VA inpatient treatment program and hoped to start in August.  The Veteran denied homicidal or suicidal ideation.  The examiner assigned a current GAF of 46 and increased the Veteran's dosage of medication.

The Veteran received inpatient VA psychiatric treatment from August 13, 2008, to September 25, 2008; for that period he has been rated as 100 percent disabled (August 13, 2008 to September 30, 2008).  An initial psychiatric evaluation at the time of his admission in August 2008 noted  history of frequent PTSD reliving experiences and phenomena with other associated symptoms and complications like persistent apathy, periods of depression with history of entertaining passive suicide ideation although without actual attempts or gestures, irritable mood, anger, insomnia due to nightmares, hypervigilance and hyperstartle, mistrust of others, guardedness in crowds, anxiety attacks, avoidant-isolative and other dysfunctional behaviors in the areas of work and relationships.  The Veteran also reported problems with short-term memory and concentration and feelings of survivor guilt.  MSE showed the Veteran to be cooperative but aloof and guarded-looking.  He exhibited no formal thought disorder and exhibited no wild mood swings. He voiced no delusions.  Thought processes were linear and goal-oriented.  Mood was moderately tense but otherwise euthymic and without psychomotor agitation or retardation.  Affect was restricted; there was no complaint or evidence of severe depression.  The Veteran interacted appropriately without mood swings, psychosis, autistic thought disorder, agitation or retardation.  The Veteran was alert and oriented in all spheres with good recall, memory, insight and judgment.  Cognitive functions were intact, without evidence of severe cognitive dysfunction.  The examiner assigned a current GAF of 35.  

On discharge from inpatient treatment the examiner stated that although the Veteran had achieved success during his inpatient treatment his PTSD would persist and fluctuate.  The Veteran was noted on discharge to be alert and oriented in all spheres and to have intact memory, attention and concentration.  He denied thoughts of hurting himself or others.  His mood was euthymic and he was in good control of self and reality.  The examiner continued the current GAF of 35, and stated in regard to employability that the Veteran was not employable due to chronic severe PTSD, permanent, with persistent symptoms and frequent flare-ups having an adverse impact on several of his physical illnesses. 

Following the Veteran's return to VA outpatient treatment, the Veteran's attending VA psychiatrist noted in October 2008 that the Veteran reported his inpatient treatment as having been helpful.  The psychiatrist assigned a current GAF of 43.

The Veteran's attending VA psychiatrist noted in December 2008, January 2009 and March 2009 that the Veteran reported an increase in the intensity of his nightmares to the point where he was reluctant to go to sleep.  The Veteran also reported continued avoidance, irritability, exaggerated startle, hypervigilance and poor concentration.   The Veteran continued to be most comfortable alone and ate his meals in his room.  The Veteran's mood remained anxious.  The psychiatrist assigned current GAF of 43 in December 2008, 44 in January 2009 and 46 in March 2009.

April through November 2009, VA records show the Veteran had no evidence of thought disorder and no disturbances as to speech, or affect.  The Veteran also denied any suicidal or homicidal ideation or intent and denied hallucinations or delusions.  He was assigned a GAF of 55 from April through August, and assigned GAF of 58 during the months September through November.

In June and July 2009, the Veteran's attending VA psychiatrist noted the Veteran reported continuing to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration.  He did not participate in recreational activities and remained most comfortable alone.  The Veteran reported sleeping 4-5 hours per night but being easily awakened by any sounds; he never really felt safe.  The psychiatrist assigned a current GAF of 46 in June 2009 and 47 in July 2009.

An August 2009 memorandum from a VA Vocational Rehabilitation Counselor states that achievement of employment was not reasonably feasible for the Veteran due to the severity of his service-connected PTSD symptoms and also due to his nonservice-connected physical symptoms including arthritis, hearing loss and blindness in the left eye.

In September 2009 the Veteran's attending VA psychiatrist noted the Veteran reported continuing to experience nightmares, intrusive thoughts, avoidance, irritability, anger, exaggerated startle, hypervigilance and poor concentration.  He remained most comfortable alone, and reported drinking more often although not to excess.  The psychiatrist assigned a current GAF of 46.

The Veteran testified before the RO's DRO in November 2009 that he gets suicidal thoughts when he is depressed, approximately twice per month, although he has never had actual suicidal intent.  The Veteran endorsed being employed part-time doing yard work.  The Veteran described problems with aggressive driving and stated he no longer has any enjoyment from recreational activities.  The Veteran stated he would go to church but otherwise avoided crowds.  He stated he always had trouble falling asleep and staying asleep, and stated he had constant nightmares.   

The Veteran had a VA psychiatric examination in November 2009, performed by a psychiatrist who reviewed the claims file.  The Veteran reported that he had been feeling "down" and "bad."  The Veteran stated he usually had difficulty sleeping more than 4 hours per night and that he would be very anxious during the day.  The Veteran endorsed avoiding interacting with others, including crowds, and avoided any stimuli that could remind him of war.  He also reported nightmares 3-4 times per week, intrusive thoughts during the day and feelings of guilt and remorse.  The Veteran stated he worked part-time as a security guard three times per week and also did yard work for others, such as mowing and raking; of the two jobs he liked yard work the most.  He stated that treatment has made him less irritable toward his wife but he was currently drinking heavily.  The Veteran liked being alone and enjoyed walking by himself outdoors.

MSE showed the Veteran to be alert and oriented times four.  Speech was relevant and coherent, with no evidence of thought disorder or psychosis.  The Veteran appeared to be able to maintain hygiene and activities of daily living (ADLs).  Memory was intact (immediate, short-term and long-term) but he was easily distracted and had trouble concentrating.  The Veteran exhibited no suicidal or homicidal thinking and related his problems with sincerity.  The Veteran was nervous during the examination and had rapid movements of the right leg during the course of the interview.  The Veteran was characterized as a humble person who tended to minimize his symptoms.  He was judged to be competent to manage his own finances, including his VA benefits.  The examiner assigned a current GAF of 50.  The examiner noted the Veteran would not be able to work more than part-time (combined 20 hours per week) without an increase in his PTSD symptoms because fulltime work would involve too much in the areas of accountability and responsibility, resulting in increased symptoms.

In September 2010 through August 2011 the Veteran was interviewed monthly by a VA psychologist who noted the Veteran to be oriented times three, with no evidence of thought disorder and no disturbances as to speech, or affect.  The Veteran also denied any suicidal or homicidal ideation or intent and denied hallucinations or delusions.  The psychologist assigned a current GAF of 57 during the period September 2010 through January 2011, and GAF of 55 in February-August 2011.

In November 2010 the Veteran's attending VA psychiatrist noted the Veteran reported the last few months had been more difficult for him, and he spent more time alone and was less tolerant of any noise or interruption.  He was more irritable and more vigilant.  He continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance poor concentration and insomnia.  He noticed a change in his driving, which he now did with the same intensity as in Iraq, and had received two speeding tickets in the last month.  The Veteran felt that something bad could happen at any moment.  The psychiatrist assigned a current GAF of 45.

In February-May-August 2011 the Veteran's attending VA psychiatrist noted the Veteran reported he never felt safe and felt something bad would happen at any moment.  He ate alone in his room rather than with his family, including Christmas dinner.  He continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration, but denied suicidal or homicidal ideation.  The psychiatrist assigned a current GAF of 46.

The Veteran's most recent VA psychological examination was performed in March 2011.  The Veteran reported that since his last examination there were functional changes in employment, family roles and functioning and social/interpersonal relationships.  The Veteran stated his relationship with his wife and his children was "variable" due to communications issues.  He enjoyed few or no friendships and no longer enjoyed fishing as he once did.  Stressors since the last review included physical disabilities and conflicts with some of his children.  However, the results of objective psychological testing conducted during the present interview did not support his claims regarding increased symptom severity.  The psychologist assigned a current GAF of 60.  The psychologist stated an opinion that PTSD did not cause total occupational and social impairment but did cause impairment in most areas (specifically, impairment in thinking, family relations and mood, but no impairment in judgment).

On review of the evidence above, turning first to the period August 16, 2005, to April 12, 2007, for which the RO has currently assigned a 30 percent rating, the Board finds the criteria for an increased rating of 50 percent are not met.  During that period the Veteran was employed full-time until he retired in July-August 2006.  Primarily, he was troubled by nightmares and insomnia, but "chronic sleep impairment" is a symptom associated with the currently-assigned 30 percent rating.  Similarly, the Veteran complained during the period of memory loss, but "mild memory loss" is a symptom associated with the 30 percent rating; MSEs during the period consistently showed memory to be "intact" so "impairment of short- and long-term memory" as envisioned by the criteria for the 50 percent rating is not shown.  The Veteran did report isolation from his family, so "difficulty in establishing work and social relationships" is shown, which is the only symptom from the 50-percent rating criteria to be demonstrated during the period.  However, the Veteran's MSEs demonstrate unimpaired speech, cognition, thought process and orientation.   Thus, his overall disability picture is consistent with general satisfactory functioning, with routine behavior, self-care and conversation normal as envisioned by the current 30 percent rating.

Turning to the period April 12, 2007, to August 13, 2008, the Board finds the criteria for a rating higher than 50 percent are not shown prior to April 1, 2008.  Prior to that date the Veteran is shown to have had disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships, which are symptoms associated with the currently-assigned 50 percent rating.  The Veteran exhibited one of the symptoms associated with the higher 70 percent rating (difficulty in adapting to stressful circumstances including work or a worklike setting) but none of the other symptoms associated with the 70 percent rating are shown.  His overall disability picture is therefore consistent with reduced reliability and functioning as envisioned by the current 50 percent rating.
   
However, the Board finds that the Psychological Update Dr. Tom Lawry, dated April 1, 2008, demonstrates symptoms meeting the criteria for a 70 percent rating.  Dr. Lawry cited a high level of PTSD symptoms, particularly rage and hypervigilance, caused the Veteran conflict at home, at work and in church.  Dr. Lawry also cited a danger of the Veteran's anger getting out of control and causing some sort of incident, thus demonstrating the "unprovoked irritability" associated with the 70 percent rating.  Although the other symptoms associated with the 70 percent rating are absent, Dr. Lawry's statement documents an overall disability picture more closely approximating "occupational and social impairment in most areas" as envisioned by the 70 percent rating.

The Board has considered whether the criteria for the highest rating, 100 percent, are met at any point in the period under review (other than the period of inpatient treatment, for which the Veteran has already been afforded the 100 percent rating).  However, at no point has the Veteran demonstrated any of the symptoms associated with that rating.  MSEs have shown no gross impairment of thought processes, no hallucinations or delusions, no persistent danger of the Veteran harming himself or others, no inability to perform self-care or ADLs, no disorientation as to time or place and no significant memory loss.  Thus, the criteria for the 100 percent rating are not met.

In arriving at the determinations above the Board has considered the GAF scores assigned during the period under review.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, as noted above, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  

In this case, prior to April 12, 2007, the period for which the Board has continued the currently-assigned 30 percent rating, the Veteran's GAF scores ranged from 50 to 65.  GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning (e.g., few friends and conflicts with peers of co-workers), while scores between 60 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) but generally functioning pretty well and has some meaningful interpersonal relationships.  Thus, the GAF assigned during the period reasonably approximates the symptoms for which the Board has continued the 30 percent rating.

During the period April 12, 2007, to April 1, 2008, for which the Board has continued the currently-assigned 50 percent rating, the Veteran's GAF ranged from 45 to 48.  GAF scores between 41 and 50 indicate serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, review of the evidence relating to the period shows the Veteran denied suicidal ideation and was also able to keep a job.  Thus, the GAF is not representative of an overall disability picture warranting a rating higher than 50 percent.

Finally addressing the period from April 1, 2008, for which the Veteran is rated as 70 percent disabled, his GAF during the period ranged from 43 to 60 (except for the period of inpatient treatment for which he is rated 100 percent, during which GAF was 35).  As noted above, this GAF ranges from moderate symptoms (51 to 60) to serious symptoms (41 to 50), but does not reflect inability to function in all areas (GAF of 30 and below) that would approximate the disability picture associated with a 100 percent rating.  Thus, the GAF reasonably approximates symptoms warranting a rating not higher than 70 percent.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony to the DRO, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403 (1995).  In this case the Board has fully considered the Veteran's lay account of his symptoms in assigning the higher rating as discussed above.

The Board has also considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the rating schedule reasonably describes both the Veteran's disability level and his symptomatology; its phrasing is such that it contemplates in each of its gradations, any of the symptoms manifested.  Accordingly, referral for extra-schedular consideration is not appropriate.  Thun, id.  

Finally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Marginal employment will not be considered incompatible with a determination of unemployability, if the restriction as to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17.

The Veteran asserts unemployment due to PTSD, and the April 2008 statement by Dr. Lawry supports that contention; also, the VA examiner in November 2009 stated the Veteran was capable of performing part-time work only. However, during the course of this appeal the RO denied entitlement to a TDIU by a rating decision in June 2010.  That action has not been appealed and need not be further addressed by the Board.  

In sum, the Board has found the criteria for a rating of 70 percent, but not more, are met from April 1, 2008, but not before.  The Veteran's appeal is granted to that extent.




ORDER

Service connection for hypertension is denied.

Service connection for a right foot disorder is denied. 

Service connection for left ear hearing loss disability is granted.

Service connection for right ear hearing loss is denied.  

Entitlement to increased schedular rating for PTSD, for the period prior to April 12, 2007 is denied.  

Entitlement to increased schedular rating for PTSD, for the period from April 12, 2007 to April 1, 2008, is denied.  

A rating of 70 percent for PTSD is granted from April 1, 2008, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that further development is required before the claim for service connection for a kidney disorder, can be adjudicated.

The Board notes at the outset that the Veteran clearly and unmistakably had kidney stones prior to his second tour of active duty, and the RO has focused on that disability.  However, STRs show a diagnosis in November 2003 of status post renal failure, as well as status post renal stones.  Therefore, VA must consider whether the Veteran has a chronic renal disorder that is apart from, or due to etiology other than kidney stone.  

The Veteran had a VA genitourinary examination in December 2004 in which the examiner diagnosed history of nephrolithiasis with residual of pain in the right side and nephropathy, based on elevated creatinine.  Thereafter, the Veteran was reexamined by the same VA examiner in 2005, at which time the examiner stated it was not likely the kidney injury was secondary to the kidney stone, but the question of decreased kidney function could not be resolved without resorting to speculation.

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case the VA examiner did not state why it was not possible, without resorting to speculation, to opine as to whether the Veteran has a chronic kidney disorder related to renal failure in service (although not necessarily to kidney stone in service).

The Board further notes that the Veteran did not have any documented renal disease other than nephrolithiasis prior to his second tour of active duty.  Certain chronic disabilities, such as cardiovascular-renal diseases, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty even if not documented in service treatment records.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, VA must consider whether the Veteran has had a chronic renal disease since his second tour of active service that became manifest during service or to a compensable degree within the first year of discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any current renal disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present renal disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is etiologically related to service, to specifically include the documented renal failure in November 2003, or alternatively whether he has a current chronic renal disorder that became manifest during the period May 2004 through May 2005.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

2.  The RO/AMC should also undertake any other development it determines to be warranted.
  
3.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


